Citation Nr: 1826154	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  11-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1968 and May 1969 to February 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, these claims were remanded for a hearing to be scheduled.  In June 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2016 the claims were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that these claims have been remanded twice already for additional development.  While the Board regrets the delay inherent with yet another remand, the Board finds that there has not been substantial compliance with the previous remand directives, and that corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2011 as part of his claim the Veteran submitted three lay statements from his former employers regarding continuity of his back and knees symptomatology.  The September 2016 Board remand ordered a new VA examination for an opinion that specifically considers the lay statements in the record regarding postservice continuity of back complaints.  However, the May 2017 VA medical opinion received in response to the Board's remand does not acknowledge/address the lay statements.  Under these circumstance the Board is required to remand the matter for corrective action/to ensure compliance.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's record to the June 2017 examiner (if that examiner is not available, then to another appropriate physician) for review and an addendum medical advisory opinion regarding the nature and likely etiology of his low back and right and left knee disabilities.  On review of the record (and in particular the lay statements by the Veteran's former employers) the examiner should respond to the following:

(a)  Please identify (by diagnosis) each low back and right and left knee disability entity found (or shown by the record during the pendency of the instant claim).

(b)  Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is etiologically related to the Veteran's service (was incurred there)?  If not, please identify the etiology considered more likely.  [The rationale must acknowledge and reflect consideration of the lay statements by the Veteran's former employers regarding the problems they observed the Veteran to have due to his back and knee disabilities.]

(c)  Please identify the likely etiology for each knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is etiologically related to the Veteran's service (was incurred there)?  If not, please identify the etiology considered more likely.  [The rationale must acknowledge and reflect consideration of the lay statements by the Veteran's employers regarding their observations of his back and knee-related problems.]

The examiner must include rationale with all opinions.
 
2.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

